- Provided by MZ Technologies Table of Contents Exhibit 13.1 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Subsections (a) and (b) of Section 1350, Chapter 63 of Title 18, United States Code) Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of Coca-Cola FEMSA, S.A.B d e C.V. (the Company), does hereby certify, to such officers knowledge, that: The Annual Report on form 20-F for the year ended December 31, 2009 (the Form 20-F) of the Company fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 and information contained in the Form 20-F fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: June 10, 2010 /s/ Carlos Salazar Lomelín Carlos Salazar Lomelín Chief Executive Officer Date: June 10, 2010 /s/ Héctor Treviño Gutiérrez Héctor Treviño Gutiérrez Chief Financial Officer Exh. 13.1-1
